ICJ_083_TerritorialDispute_LBY_TCD_1990-10-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE DU 26 OCTOBRE 1990

1990

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER OF 26 OCTOBER 1990
Mode officiel de citation :

Différend territorial (Jamahiriya arabe libyenne/Tchad),
ordonnance du 26 octobre 1990, C.L.J. Recueil 1990, p. 149

Official citation :

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Order of 26 October 1990, I.C.J. Reports 1990, p. 149

 

N° de vente : 5 89
Sales number

 

 

 
149

INTERNATIONAL COURT OF JUSTICE

YEAR 1990

26 October 1990

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER

Present: President Rupa; Vice-President MBAYE; Judges LACHS, ELIAS,
Opa, AGO, SCHWEBEL, Sir Robert JENNINGS, BEDJAOUI, NI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK;
Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Makes the following Order:

Having regard to Articles 40 and 48 of the Statute of the Court,
Having regard to Articles 38, 39, 44 and 46 of the Rules of Court; and

Whereas on 31 August 1990 the Government of the Socialist People’s
Libyan Arab Jamahiriya filed in the Registry of the Court a notification,
under Article 40, paragraph 1, of the Statute of the Court, of an agreement
entitled “Framework Agreement on the Peaceful Settlement of the Terri-
torial Dispute between the Great Socialist People’s Libyan Arab Jamahi-
riya and the Republic of Chad”, done in the Arabic and French languages
at Algiers on 31 August 1989, a copy of which was annexed to the notifica-
tion;
TERRITORIAL DISPUTE (ORDER 26 X 90) 150

Whereas the Framework Agreement provides, in Article 1, that

“The two Parties undertake to settle first their territorial dispute by
all political means, including conciliation, within a period of approx-
imately one year, unless the Heads of State otherwise decide”

and, in Article 2, that

“In the absence of a political settlement of their territorial dispute,
the two Parties undertake:

(a) to submit the dispute to the International Court of Justice...”;

Whereas according to the notification

“the question put to the Court may be defined in the following
terms:

‘In further implementation of the Accord-Cadre [Framework
Agreement], and taking into account the territorial dispute
between the Parties, to decide upon the limits of their respective
territories in accordance with the rules of international law appli-

EL

cable in the matter’ ”;

Whereas it was stated in the notification that Mr. Abdulati Ibrahim
El-Obeidi was appointed as Agent of the Libyan Arab Jamahiriya in the
case;

Whereas on 31 August 1990 a certified copy of the notification and
annex was, in accordance with Article 39, paragraph 1, of the Rules of
Court, communicated by the Deputy-Registrar to the Government of
Chad;

Whereas on 1 September 1990 a telefax communication was received in
the Registry of the Court from the Embassy of the Republic of Chad in
Brussels setting out the text of an Application by Chad instituting pro-
ceedings against the Socialist People’s Libyan Arab Jamahiriya; whereas
that Application was based on Article 2 (a) of the “Framework Agree-
ment” and subsidiarily on Article 8 of a Franco-Libyan Treaty of Friend-
ship and Good Neighbourliness of 10 August 1955;

Whereas by that Application the Republic of Chad
“respectfully requests the Court to determine the course of the fron-
tier between the Republic of Chad and the Libyan Arab Jamahiriya,

in accordance with the principles and rules of international law
applicable in the matter as between the Parties”;

Whereas it was stated in the Application that Mr. Abderahman
Dadi was appointed as Agent of the Republic of Chad in the case, and

5
TERRITORIAL DISPUTE (ORDER 26 X 90) 151

whereas Mr. Abdoulaye Lamana was subsequently appointed as Co-
Agent ;

Whereas on 3 September 1990 the Ambassador of the Republic of Chad
to the Netherlands filed in the Registry of the Court the original of the —
said Application;

Whereas the same day a certified copy of the Application was, in
accordance with Article 38, paragraph 4, of the Rules of Court, trans-
mitted by the Registrar to the Libyan Arab Jamahiriya;

Whereas by a letter dated 28 September 1990, received in the Registry
by telefax the same day, and received in original on 5 October 1990, the
Agent of Chad informed the Court {inter alia) that his Government had
noted that “its claim coincides with that contained in the notification
addressed to the Court on 31 August 1990 by the Libyan Arab Jamahi-
riya” and considered that

“those two notifications relate to one single case, referred to the
Court in application of the Algiers Agreement, which constitutes the
Special Agreement, the principal basis of the Court’s jurisdiction to
deal with the matter”;

Whereas a copy of the letter of 28 September 1990 was transmitted by
the Deputy-Registrar to the Agent of the Libyan Arab Jamahiriya;

Whereas at a meeting between the President of the Court and represen-
tatives of the Parties held on 24 October 1990 it was agreed between the
Agents of the Parties that the proceedings in the present case had in effect
been instituted by two successive notifications of the Special Agree-
ment constituted by the “Framework Agreement” of 31 August 1989, that
filed by the Libyan Arab Jamahiriya on 31 August 1990, and the com-
munication from the Republic of Chad filed on 3 September 1990 read
in conjunction with the letter from the Agent of Chad of 28 September
1990, and that the procedure in the case should be determined by the
Court on that basis, pursuant to Article 46, paragraph 2, of the Rules of
Court;

Having ascertained the views of the Parties as to the time-limits for the
written proceedings;

Decides that, as provided in Article 46, paragraph 2, of the Rules of
Court, each Party shall file a Memorial and Counter-Memorial, within
the same time-limit;

Fixes 26 August 1991 as time-limit for the Memorials; and
Reseryes the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of October, one thou-

6
TERRITORIAL DISPUTE (ORDER 26 X 90) 152

sand nine hundred and ninety, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Socialist People’s Libyan Arab Jamahiriya and the Government of
the Republic of Chad, respectively.

(Signed) José Maria Rupa,
| President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
